This appeal is from a decree refusing to dismiss an amended bill of complaint by appellees as trustees to foreclose a trust deed. The ground of dismissal being that the amendment constituted a departure in pleading. In the order appealed from the court in terms withheld ruling on other questions.
The amendment to the bill of complaint had to do with an acceleration agreement entered into between the parties to the mortgage. The original bill had equity and had been answered when the amendment was filed. The motion to dismiss should have been directed to the amendment. We do not think the amendment constituted a departure in pleading. It involved an agreement entered into between the parties pertaining to the main contract and in no way affects the latter except as to payments. The ultimate purpose of the suit is not changed. Johnston v. Johnston, 122 Fla. 372, 165 So. 698.
The judgment below is accordingly affirmed.
Affirmed.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment. *Page 180